                Case 1:19-cr-01211-JB Document 19 Filed 07/02/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                            §
                                                     §
       Plaintiff,                                    §
                                                     §
vs.                                                  §         Criminal No. 19-1211 JB
                                                     §
LARRY MITCHELL HOPKINS,                              §
                                                     §
       Defendant.                                    §


                               MOTION TO CONTINUE TRIAL

       COMES NOW the Defendant, LARRY MITCHELL HOPKINS, by and through counsel and,

pursuant to the motion to establish competency, moves this court to Reset the July 8 th, 2019 Trial for

Mr. LARRY MITCHELL HOPKINS As grounds, defendant states:

       Defendant LARRY MITCHELL HOPKINS presently has an upcoming hearing for a motion

for testuing regarding whether he presently suffers from a mental disease or defect rendering him

mentally incompetent to the extent he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense. It would therefore be best for the Trial date

to be reset to a future date when this Court is better informed as to the Defendant's condition.

       WHEREFORE, the Defendant respectfully requests this Court to Continue this Trial to a date of

its choosing.

                                              Respectfully submitted,

                                              KELLY O'CONNELL

                                              Kelly O'Connell               /s
                                              Kelly O'Connell
                                              P.O. Box 1922
                                              Las Cruces, New Mexico 88004
                                              575-805-1245 Phone
                                              575-541-3534 Fax
              Case 1:19-cr-01211-JB Document 19 Filed 07/02/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 2nd of July, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.

George Kraehe
U.S. Attorney’s Office
Office of the U.S. Attorney 201 3rd Street, Suite 900
Albuquerque, NM 87102
Tel: (505) 346-7274
Fax: (505) 346-7296


                                             ____________________________
                                                   KELLY O'CONNELL
